UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-30394 Metalink Ltd. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) c/o Fahn Kanne, Derech Menachem Begin 23, Tel Aviv, 66183, Israel (Address of principal executive offices) Attn: Shay Evron, Tel: +972-3-7111690 Fax: +972-3-7111691, Derech Menachem Begin 23, Tel Aviv, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 1.0 par value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report (December 31, 2014): 2,690,857 Ordinary Shares, NIS 1.0 par value per share (excluding 89,850 treasury shares) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yesx No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes¨No INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · “we”, “us”, “our”, “Metalink”, or the “Company” are to Metalink Ltd.; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; · the “Companies Law” or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999; · the “SEC” are to the United States Securities and Exchange Commission; · “NASDAQ” are to the NASDAQ Capital Market (formerly, the Nasdaq SmallCap Market); · “Lantiq” are to Lantiq Israel Ltd. and Lantiq Beteiligungs - GmbH & Co. KG.; and · “Lantiq Transaction” are to the sale of our of our WLAN business to Lantiq on February 15, 2010 pursuant to that Asset Purchase Agreement, dated January 5, 2010, by and among us and Lantiq. Reverse Share Split On February 22, 2010, we effected a one-for-ten reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed from NIS 0.1 to NIS 1.0 per share. Unless otherwise indicated, all ordinary share, option and per share figures as well as stock prices in this annual report have been adjusted to give retroactive effect to the stock split for all periods presented. Trademarks We use “NML™”, “VDSLPlus™”, “Total-VDSL(TM)” and “MIMODSL(TM)” as our trademarks. All other trademarks and trade names appearing in this annual report are owned by their respective holders. Incorporation by Reference Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms, and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. i Exchange Rate On December 31, 2014, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.889 to $1.00. Unless indicated otherwise by the context, statements in this annual report that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. Cautionary Statement Concerning Forward-Looking Statements Except for the historical information contained herein, the statements contained in this annual report are forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws with respect to our business, financial condition, prospects and results of operations.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including uncertainty as to our ability to identify and evaluate suitable business opportunities; uncertainty as to our ability to generate revenues and reach profitability; the fact that our U.S. shareholders may suffer adverse tax consequences if we will be classified as a passive foreign investment company;changes in general economic and business conditions; any unforeseen developmental or technological difficulties with regard to our products; changes in currency exchange rates and interest rates; as well as the other risks discussed in “Item 3—Key Information—Risk Factors” and elsewhere in this annual report. We urge you to consider that statements which use the terms “believe,” “do not believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate,” and similar expressions are intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are based on assumptions and are subject to risks and uncertainties. Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. ii TABLE OF CONTENTS Page PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 2 ITEM 4. INFORMATION ON THE COMPANY 12 ITEM 4A. UNRESOLVED STAFF COMMENTS 18 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 18 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 28 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 41 ITEM 8. FINANCIAL INFORMATION 43 ITEM 9. THE OFFER AND LISTING 44 ITEM 10. ADDITIONAL INFORMATION 46 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 61 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 62 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 62 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 62 ITEM 15. CONTROLS AND PROCEDURES 62 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 63 ITEM 16B. CODE OF ETHICS 64 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 64 ITEM 16D. EXEMPTIONS FROM LISTING STANDARDS FOR AUDIT COMMITTEES 64 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 64 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 64 ITEM 16G. CORPORATE GOVERNANCE 64 iii ITEM 16H. MINE SAFETY DISCLOSURE 64 PART III ITEM 17. FINANCIAL STATEMENTS 65 ITEM 18. FINANCIAL STATEMENTS 65 ITEM 19. EXHIBITS
